Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.
 
Response to Amendment
As a result of the amendments to the claims, all rejections not repeated in this Office Action have been withdrawn. 
The rejection over Claims 1-8 have been withdrawn due to cancellation of the claim. 
Claims 9-14 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2016/0029677) in view of Yako (JP 2005-075957A-cited in IDS filed 6/23/2020) and Johnson et al. (US 3,533,940) and evidenced by Yontz (US 2011/0274643). 
Regarding Claims 9-11, Prakash discloses beverage consisting of a liquid extract of a non-fermented or semi-fermented tea beverage (green, oolong, paragraph 411) comprising chitosan (paragraph 151) wherein the chitosan is at a concentration of 30-2000ppm (paragraph 152) which overlaps with the claimed 1 to 200ppm and with 1-80 ppm (as per claim 10), and glucosylated steviol glycosides (GSG); that is, the GSG is used to enhance the taste or sweetness of consumables (paragraph 2 and 98), and is therefore construed as a flavorant. Yontz is provided as evidence that one of ordinary skill in the art would have understood “flavorant” to be “Flavorants are defined as substances that give another substance flavor, altering the characteristics of the solute, causing it to become sweet, sour, tangy, or the like” (paragraph 4). Since Prakash identifies GSG as a flavor-enhancing composition that enhances or potentiate the taste of flavor ingredients (paragraph 98), GSG is construed as a flavorant. 
GSG is also construed as an essence. That is, an “essence” is defined as “a constituent or derivative processing the special qualities (as of a plant or drug) in concentrated form” (see Merriam-Webster definition of “essence” <https://www.merriam-webster.com/dictionary/essence>). Since GSG is a mixture prepared by enzymatic glucosylation of a stevia extract (paragraph 482), therefore derivative processing of a plant in concentrated form, GSG constitutes an “essence”.
Prakash is silent to the particular molecular weight of the chitosan. Yako is relied on to teach known chitosan materials to be used as raw materials of a functional beverage to provide health benefits (see paragraphs 1-3). In particular, Yako uses chitosan material having a molecular weight of 3000-7000 (construed as 3.0-7.0 kDa) which also overlaps with “not more than 5 kDa” (as per claim 11). Therefore, since Prakash uses chitosan as an additive for a ready-to-drink tea beverage, it would have been obvious to one of ordinary skill in the art to use chitosan materials having a molecular weight of 3.0-7.0 kDa for its health benefits. Johnson is also relied on to teach known usage of chitosan in treating tea-like solution (infusion of oak and maple leaves), wherein Johnson utilizes 6.25-75.0 ppm of chitosan to remove tannins and polyphenolic materials and is described as “comparable to commercial products used for tannin removal from tea, wines and malt beverages” (see Example 1 and Table 1, Col. 3-4). In view of Johnson, it would have been obvious to one of ordinary skill in the art to use similar concentrations of chitosan for the purpose of removing tannins polyphenolic materials.)
Regarding Claim 12, Prakash further teaches wherein the beverage has a pH of 1.8 to 10 which encompasses the claimed 3.5 to 7.5 (paragraph 440).
Regarding Claim 13, Prakash further teaches wherein the beverage is a packaged beverage (ready to drink beverage, paragraph 411). 
Regarding Claim 14, GSG is also construed as an essence. That is, an “essence” is defined as “a constituent or derivative processing the special qualities (as of a plant or drug) in concentrated form” (see Merriam-Webster definition of “essence” <https://www.merriam-webster.com/dictionary/essence>). Since GSG is a mixture prepared by enzymatic glucosylation of a stevia extract (paragraph 482), therefore derivative processing of a plant in concentrated form, GSG constitutes an “essence”. 


Response to Arguments
Applicant’s arguments in the remarks filed 6 June 2022 has been considered, but is found not persuasive over the prior art. 
Applicant submits that a chitosan-containing beverage was known to become cloudy because of the presence of chitosan and is therefore different to Johnson’s teaching (page 6 of the remarks). However, the argument is not persuasive because the Office Action primarily relies on Prakash, which discloses a tea beverage comprising chitosan, in view of Johnson who suggest a particular concentration of chitosan that effectively removes tannins and therefore renders a clear solution. The combination therefore meets the claimed structure even though the chitosan did not have the same expected effects as applicant. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Even if Johnson’s chitosan was not similar to the claimed chitosan having a molecular weight of 7kDa or less, one of ordinary skill in the art would have been taught by Yako to use chitosan having a molecular weight below 7kDa for the health benefits identified by Yako (see paragraph 5). In view of this, it is maintained that the combination is proper, and that one of ordinary skill in the art would expect some removal of tannins by the chitosan as taught by Johnson. 
Applicant argues that the Office fails to explain why a person of ordinary skill in the art would have been directed to arrive at the claimed product. (bottom of page 6 of the remarks). That is, Applicant argues that Prakash discloses various embodiments of the composition where chitosan is merely disclosed as one of the various polymer additives that may be added to the composition. However, the argument is not persuasive because the court held that a multitude of effective combinations does not render any particular formulation less obvious. See In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed. Cir.1985). In any case, the Johnson reference provides an additional showing of adding chitosan within the claimed amount in tea beverages and therefore would have been obvious to one of ordinary skill in the art to use chitosan for similar purpose of eliminating impurities as suggested by Johnson (see Col. 2, Ln. 16-21 and Example 1). 
As to Claim 9, applicant argues that Prakash’s required GSG cannot be construed as a flavorant and is instead classified as a sweetener (page 7-8 of the remarks). However, the argument is found not persuasive because Prakash explicitly recites “ methods for enhancing the taste or sweetness of consumables using such glucosyl steviol glycosides” (paragraph 2) where the term “enhancing” is construed to indicate a flavor enhancer, i.e. a flavorant. In paragraph 98, applicant notes that Prakash’s flavor enhancing composition “likely does not contribute any noticeable taste to the consumable to which it is added…” and thus applicant concludes that the GSG is not a flavorant. However, Prakash is merely saying that the GSG does not provide its own flavor; rather, the GSG enhances the flavors present. “flavorant” is defined as “substances that give another substance flavor, altering the characteristics of the solute, causing it to become sweet, sour, tangy, or the like.” (see paragraph 4 of PG pub. US 2011/0274643 “Yontz”). Yontz is also directed to a beverage formulation comprising flavorants (see abstract). Therefore, since Prakash identifies GSG as a flavor-enhancing composition (paragraph 98), it is maintained that GSG is a flavorant as understood by one of ordinary skill in the art.  As to applicant’s reliance on the Ministry of Health which is cited to identify stevia extract as a sweetener (page 9 of the remarks), the argument is found not persuasive because Prakash is directed to an enzymatic glycosylation of a stevia extract (paragraph 84) which Prakash identifies as a flavor enhancing composition (paragraph 97). 
Claim 14 is rejected in view of the prior art as presented in the prior art rejection above. GSG is construed to also be an essence since GSG is derived from stevia extract which is an “essence” of stevia leaves. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792